Per Curiam.

We do not hold that an action may never lie for disparagement of a product in the absence of an intent to injure. We do hold, however, that since the alleged disparagement is in reference solely to the price of plaintiff’s product, a cause of action is not stated, at least in the absence of allegations that show the manner in which misstatement of the price accomplished disparagement of quality. Otherwise we would be devising a common-law price-fixing control in commerce.
Moreover, it is general experience that even products with a standard price, for reasons of distress, forced sale, price competition, reduction of inventories, and many other reasons that may come to mind, are sold at prices below — and sometimes well below ■ — ■ the standard. It just does not make sense that, because a price of a prop in an obviously fictional movie is stated to be lower, the quality is thereby necessarily lessened. Time, place, supply and demand, and, sometimes, accident, determine the prices of commodities in a free market. This plaintiff has alleged no actionable harm flowing from the free advertising it received in a nationally and successfully distributed motion picture.
The order appealed from should be affirmed, with costs to the respondent.